Southakd J.
The defendant pleaded his discharge under the insolvent laws, on the 22nd of February 1817. The note on which the suit is founded, is dated the 8th *934of November 1816, payable in thirty days. The judgment in these words : “I gave judgment against the goods 0f the defendant, in favour of the plaintiff, nineteen dollars and twelve cents, debt,” &c.
This judgment is erroneous. It must be against defendant. It cannot be against his goods. It should be against defendant, to be made of his goods, only. And I think it very questionable, whether such an execution as would be required, could be issued by the justice, and if not, he had not jurisdiction of the cause.
Judgment reversed.